Citation Nr: 0904627	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthma.

2.  Entitlement to service connection for a skin disability, 
currently diagnosed as atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2004 and 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

In September 2003 the RO received the veteran's claim for 
service connection for a skin condition.  On appeal the issue 
has been characterized as entitlement to service connection 
for eczema of the left elbow.  However, from a reading of the 
veteran's correspondence and the medical evidence of record, 
it is clear that the veteran seeks service connection for a 
generalized chronic skin disability, currently diagnosed as 
atopic dermatitis, which is a type of eczema.  See, e.g., VA 
treatment notes from: dermatology resident H.B., M.D., dated 
in May 2006; dermatology resident J.B., M.D., dated in April 
2005; and dermatology resident J.D., M.D., dated December 
2004.  The issue has been rephrased accordingly on the title 
page of this decision.  

In a written statement received in February 2005, the veteran 
raised a claim for service connection for a nasal disability.  
Records of VA treatment and biopsy results in February 2005 
include diagnoses of right nasal septum ulceration and 
granulation tissue, and reflect the veteran's concern that 
the condition may be related to service.  This matter is 
referred to the RO for appropriate action.  

This case was the subject of a Board remand dated in June 
2007.     

The issue of entitlement to an initial rating in excess of 30 
percent for asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Competent medical evidence demonstrates that a chronic skin 
disability, currently diagnosed as atopic dermatitis, began 
during active service.


CONCLUSION OF LAW

Atopic dermatitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for a skin 
disability, diagnosed as atopic dermatitis.  Therefore, no 
further notice or development is needed with respect to this 
matter.



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  The 
presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  
   
Factual Analysis

The veteran's November 1985 pre-service enlistment 
examination report and associated report of medical history 
reflect that scars of the left thigh, right elbow, and right 
shoulder were noted.  By history, he had undergone orthopedic 
surgery of the right elbow prior to service.  A partially 
legible copy of a pre-service operative report for the right 
elbow is associated with the claims file.  By a separate 
checked box, clinical evaluation of the veteran's skin and 
lymphatics was evaluated as normal.  Thus, the veteran's 
skin, aside from three scars, is presumed to have been in 
sound condition upon entrance into service.  See 38 U.S.C.A. 
§ 1111, 1137.  There is no medical evidence of record to the 
contrary, so that the presumption of sound condition remains 
unrebutted.  Id.

The veteran entered service in October 1986.  Service 
treatment records reflect that in March 1987 the veteran was 
seen for a rash, which a diagram indicates was limited to his 
left cheek and the insides of his elbows and knees.  The 
diagnosis on what appears to be a pre-typed form was "poison 
oak/sumac/ivy."  He was prescribed a six-day course of 
Prednisone, to be taken orally.

In June 1987 the veteran was seen for a sore in the area of 
the left eye with no ocular involvement.  He was indicated to 
have no known allergies.   The diagnosis was herpes zoster.  
He was prescribed hydrocortisone cream. 

In June 1989 the veteran was seen for a complaint of intense 
pruritis and rash for the past six days including the right 
side of his trunk, right inner thigh and under his chin.  The 
diagnosis was "poison oak? - contact derm[atitis]."  He was 
treated with a 7-day course of oral medication and 
hydrocortisone cream.

In July 1989 the veteran was seen for a rash to his left eye 
and upper lip for the past three days and respiratory 
symptoms.  The diagnosis was contact dermatitis and upper 
respiratory infection.  He was treated with a five-day course 
of two medications taken orally.

Service treatment records additionally reveal that the 
veteran was seen in May 1990 for itching around the waist and 
boot tops for the past four days. He had a small lesion to 
the belt line and also around the boot tops.  The diagnosis 
was "? Scabies".  The veteran was prescribed scabies 
lotion.  

Service treatment records further reflect that in March 1993 
the veteran was seen for pruritis and an associated rash on 
the forehead, retroavicular and post-cervical area and left 
wrist.  He had just finished a course of antibiotics for a 
cough of 3 months' duration.  The diagnosis was contact 
dermatitis versus a reaction to medication (the notation used 
was Rx Rxn).  He was prescribed medication, including one-
percent hydrocortisone cream.  He also underwent pulmonary 
function tests, which revealed reactive airway disease.

The veteran was discharged from service in April 1993.  His 
service discharge examination is not of record.  There are 
indications in post-service medical histories that he left 
service due to his reactive airway disease (see VA 
examination report dated in July 2004), but this is not fully 
documented, in part perhaps because VA has been unable to 
obtain a complete set of service treatment records from the 
service department.

In September 2003, the RO received the veteran's claims for 
service connection for lung disability and skin disability.  

At a VA examination in July 2004, the VA examiner diagnosed 
the veteran as having asthma, inadequately controlled, and 
referred the veteran for further treatment at the VA Medical 
Center.  The examiner opined that the veteran's asthma was 
clearly documented in the service treatment records.  He 
further noted that on examination the veteran had eczema of 
the left elbow.  He noted that often eczema is an allergic 
diathesis seen in people who have asthma as well.  He noted 
that the veteran required daily application of hydrocortisone 
cream to control his eczema.  He opined that this condition 
was also documented in the service treatment records, and was 
a service-connected condition.

In a rating decision dated in August 2004, the RO granted 
entitlement to service connection for asthma, but denied 
service connection for eczema of the left elbow.

Records of VA treatment from August 2004 to August 2008 
reflect frequent treatment for chronic skin disability, 
currently diagnosed as atopic dermatitis, and asthma.  
Treatment records of well-supported diagnoses of atopic 
dermatitis include VA treatment notes from dermatology 
resident H.B., M.D., dated in May 2006; from dermatology 
resident J.B., M.D., dated in April 2005; and from 
dermatology resident J.D., M.D., dated in December 2004.

The Board has conducted internet research in an effort to 
corroborate the assertions of the July 2004 VA examiner with 
respect to whether the veteran's eczema is related to his 
period of active service.  It appears to be a point of 
medical consensus that atopic dermatitis, which is the 
current diagnosis of the veteran's skin condition, is a form 
of chronic eczema frequently associated with asthma.  In this 
regard, the Board has associated with the claims file two 
source materials prepared by physicians on the subject, from 
the websites www.medicinenet.com and www.ingentaconnect.com.  
Inasmuch as the Board decision herein grants service 
connection for a skin disability, currently diagnosed as 
atopic dermatitis, there is no prejudice to the veteran by 
the Board's consideration of the additional evidence without 
prior review by the veteran and his representative, or 
consideration by the RO.  Thurber v. Brown, 5 Vet. App. 119 
(1993). 

When the veteran's skin disability first appeared during 
service, and recurred on several occasions, but before the 
veteran was known to have asthma, physicians' diagnoses 
varied greatly and included question marks, reflecting that 
they were highly uncertain as to the nature and etiology of 
the skin disability.  Consistent with the July 2004 VA 
examiner's findings and the service treatment records, 
medical documentation, such as that cited to above, 
overwhelmingly indicates that atopic dermatitis often 
precedes asthma and shares a common genetic and pathogenic 
basis with asthma.  In this context, the Board finds highly 
probative the July 2004 opinion of the VA examiner that the 
veteran's eczema (currently diagnosed as atopic dermatitis) 
is demonstrated in the service treatment records and is, in 
his words, service-connected.  

In light of the above, the Board finds that the competent 
medical evidence of record demonstrates that the veteran's 
skin disability, currently diagnosed as atopic dermatitis, is 
a chronic skin disability shown to have arisen during active 
service.  Accordingly, entitlement to service connection for 
a skin disability, currently diagnosed as atopic dermatitis, 
is warranted.


ORDER

Entitlement to service connection for a skin disability, 
currently diagnosed as atopic dermatitis, is granted.


REMAND

The veteran seeks an initial rating in excess of 30 percent 
for asthma.  One of the independent criteria for the next 
higher rating of 60 percent is if treatment requires 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  The veteran has been 
prescribed Prednisone by a private physician in the past, as 
is reflected in a May 2004 record of private treatment for an 
asthma exacerbation for which he received a course of 
Prednisone.  At a VA examination in August 2008, the veteran 
indicated that despite his two regular inhaler medications he 
experienced asthmatic attacks every other day and needed to 
use an Albuterol inhaler and Prednisone.  As the veteran's 
representative has noted, Prednisone is a synthetic 
corticosteroid drug that is usually taken orally but may be 
delivered by intramuscular injection.  (See Appellant's Post-
Remand Brief dated in December 2008, at pages 2-3.)  The 
August 2008 VA examiner indicated that he had reviewed the 
veteran's most recent record of VA treatment for bronchial 
asthma, from April 2008, at which time "there was some 
arrangement of his current medications to prevent status 
asthmaticus."  (Status asthmaticus is an acute exacerbation 
of asthma that does not respond to standard treatments of 
bronchiodilators and corticosteroids.)  The veteran's current 
medications were indicated to include Prednisone.  The most 
recent VA records of treatment in the claims files are from 
April 2007 and do not include an indication of treatment with 
or prescription of Prednisone at that time.  As the 
apparently recent addition of orally taken Prednisone may be 
the basis for the benefit the veteran seeks (a rating higher 
than 30 percent) if the veteran is being administered three 
courses or more over the span of a year, the more recent 
records of VA treatment for asthma would be useful in 
adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for asthma from April 
2007 forward, or any other source of 
medical evidence that may indicate whether 
he has been intermittently prescribed 
corticosteroids taken orally or by 
injection, at any time from September 2003 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought by the RO must include 
all records of VA treatment for asthma from 
April 2007 forward.

2.  Readjudicate the issue on appeal.  If 
the
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


